UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
VICTOR ORTIZ,
                                                                 :
                                      Plaintiff,                 :   18-CV-9990 (PGG) (OTW)
                                                                 :
                     -against-                                   :          ORDER
                                                                 :
CITY OF NEW YORK, et al.,                                        :
                                                                 :
                                      Defendants.                :
                                                                 :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         On March 7, 2019, Judge Gardephe issued a Valentin order, requiring the City to

ascertain the identities of the John Doe defendants named in the complaint and to provide such

information to Plaintiff and the Court within 60 days. (ECF 9). On March 27, 2019, the City

indicated that it had requested documents from the New York City Department of Corrections

to aid in identifying the Doe defendants. (ECF 13). Two months later, instead of providing a

response to the Valentin order, the City instead merely included in its Answer, filed on May 28,

2019, a summary denial of any “knowledge or information sufficient to form a belief as to the

purported identities of Defendants 1 through 6 as set forth in Section IV of the Complaint

entitled ‘John Doe Defendant Information.’” (ECF 16).

         Because the City did not file a response to the Valentin order, it is unclear what the

results of the City’s document requests were and why the City was unable to identify any John

Doe defendant despite the complaint including the date, time, and location of the incident.

Accordingly, by December 4, 2019, the City shall file its response to the Valentin order. If the

City does not identify the DOE defendants in its response, the City shall identify what other
characteristics or information is needed from Plaintiff to ascertain the identity of the DOE

defendants.


       SO ORDERED.



                                                            s/ Ona T. Wang
Dated: November 12, 2019                                               Ona T. Wang
       New York, New York                                     United States Magistrate Judge




                                                2
